Citation Nr: 1549754	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-41 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder to include necrotizing perineal fasciitis residuals and transverse colostomy residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from April 1970 to June 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision of the New Orleans, Louisiana, Regional Office (RO) which denied service connection for transverse colostomy residuals.

The issue of an increased rating for PTSD and bipolar disorder has been raised by the record in October 2011 Supplemental Claim from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran asserts that service connection for a gastrointestinal disorder is warranted secondary to his service-connected posttraumatic stress disorder (PTSD) and bipolar disorder.  He advances that his service-connected psych disorders caused him to avoid seeking medical care until he developed necrotizing perineal fasciitis and had to undergo a transverse colostomy.  A January 2012 statement from the Veteran's wife and son states that the Veteran is service-connected for "PTSD and [we] believe that his current condition should be treated as secondary because, he has worried himself so much that he didn't allow us to let him receive the proper medical care before his condition got out of hand."

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for PTSD and bipolar disorder.

A December 2010 VA treatment record conveys that the Veteran was admitted to the hospital in August 2010 for, in pertinent part, small bowel obstruction and sepsis.  He was diagnosed with necrotizing soft tissue infection and underwent a fecal diversion with colostomy in September 2010. 

The Veteran was hospitalized at VA medical centers several times in 2015, including for his gastrointestinal disorder.  Clinical documentation dated after December 2014 is not of record.  VA should obtain all relevant VA clinical documentation and other records, including all records related to treatment of the Veteran for a gastrointestinal disorder, necrotizing fasciitis, and a colostomy, which could be potentially helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has not been afforded an examination for a gastrointestinal disorder.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his post-operative gastrointestinal disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.

2.  Associate with the record any VA clinical documentation not already of record pertaining to the treatment of the Veteran for a gastrointestinal disorder, necrotizing fasciitis, and a colostomy, including that provided after December 2014.

3.  Schedule the Veteran for a VA gastroenterology evaluation in order to obtain an opinion as to the nature and etiology of his gastrointestinal disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should advance an opinion as to the following:

Whether it is as likely as not (i.e., probability of 50 percent or more) that any identified gastrointestinal disorder was aggravated (increased in severity beyond its natural progression) by the Veteran's service-connected psychiatric disabilities?

Service connection is currently in effect for PTSD and bipolar disorder.

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.

4.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

